United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-K þAnnual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the fiscal year ended December 31, 2007 ¨Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Commission File Number:1-2691 American Airlines, Inc. (Exact name of registrant as specified in its charter) Delaware 13-1502798 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 4333 Amon Carter Blvd. Fort Worth, Texas 76155 (Address of principal executive offices, including zip code) (817) 963-1234 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Exchange on Which Registered NONE NONE Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.þ Yes¨ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.¨ Yesþ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYes¨ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-Kis not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. ¨ Large Accelerated Filer¨ Accelerated Filerþ Non-accelerated Filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yesþ No American Airlines, Inc. is a wholly-owned subsidiary of AMR Corporation, and there is no market for the registrant’s common stock.As of February 13, 2008, 1,000 shares of the registrant’s common stock were outstanding. The registrant meets the conditions set forth in, and is filing this form with the reduced disclosure format prescribed by, General Instructions I(1)(a) and (b) of Form 10-K. PART I ITEM 1.BUSINESS American Airlines, Inc. (American, or the Company), the principal subsidiary of AMR Corporation (AMR), was founded in 1934.All of American’s common stock is owned by AMR.American is the largest scheduled passenger airline in the world in terms of available seat miles and revenue passenger miles.At the end of 2007, American provided scheduled jet service to approximately 170 destinations throughout North America, the Caribbean, Latin America, Europe and Asia. In addition, American has capacity purchase agreements with two wholly-owned subsidiaries of AMR, American Eagle Airlines, Inc. and Executive Airlines, Inc. (collectively, AMR Eagle or the AMR Eagle carriers), and two independently owned regional airlines, which do business as the “American Connection” (the American Connection® carriers). The AMR Eagle and American Connection® carriers provide connecting service from eight of American’s high-traffic cities to smaller markets throughout the United States, Canada, Mexico and the Caribbean. American is also one of the largest scheduled air freight carriers in the world, providing a wide range of freight and mail services to shippers throughout its system. AMR Eagle currently operates a fleet of 294 aircraft.The AMR Eagle fleet is operated to feed passenger traffic to American pursuant to a capacity purchase agreement between American and AMR Eagle under which American receives all passenger revenue from flights and pays AMR Eagle a fee for each flight.In July 2007, the capacity purchase agreement was amended to reflect current market rates received by other regional carriers for similar flying.Amounts paid to AMR Eagleunder the capacity purchase agreement are for various operating expenses of AMR Eagle, such as crew expenses, maintenance and aircraft ownership, some of which are calculated based on specific operating statistics (e.g. block hours, departures) and others of which are fixed monthly amounts. As discussed in the Recent Events section of this Item 1. AMR plans to divest AMR Eagle in 2008.Material modifications could be made to AMR Eagle, and to the capacity purchase agreement between American and AMR Eagle, prior to any such divestiture Recent Events The Company recorded net earnings of $356 million in 2007, its second consecutive annual profit and a $192 million increase over 2006.Improved results reflected an increase in operating revenue of $343 million, or 1.5 percent on 2.4 percent less capacity, partially offset by higher fuel prices and increases in certain other costs. American’s passenger revenues increased 2.1 percent despite a capacity (available seat mile) decrease.While passenger yield showed significant year-over-year improvement as American implemented fare increases to partially offset the continuing rise in the cost of fuel, passenger yield remains low by historical standards. The average price per gallon of fuel American paid increased 28.5 cents from 2005 to 2006 and 11.3 cents from 2006 to 2007.These price increases negatively impacted fuel expense by $704 million and $227 million in 2006 and 2007, respectively, as compared to the respective prior years. Continuing high fuel prices, additional increases in the price of fuel, and/or disruptions in the supply of fuel would further adversely affect the Company’s financial condition and its results of operations. American continues to take steps to strengthen its balance sheet.The Company reduced long-term debt and capital lease obligations (including current maturities) by $1.9 billion during the year and ended the year with $4.4 billion in unrestricted cash and short-term investments and $428 million in restricted cash and short-term investments. The Company’s ability to remain profitable, reach acceptable profit levels and its ability to continue to fund its obligations on an ongoing basis will depend on a number of factors, many of which are largely beyond the Company’s control.Certain risk factors that affect the Company’s business and financial results are discussed in the Risk Factors listed in Item 1A.In addition, four of the Company’s largest domestic competitors and several smaller carriers have filed for bankruptcy in the last several years and have used this process to significantly reduce contractual labor and other costs.In order to remain competitive and to improve its financial condition, the Company must continue to take steps to generate additional revenues and to reduce its costs. Although the Company has a number of initiatives underway to address its cost and revenue challenges, the ultimate success of these initiatives is not known at this time and cannot be assured. In October 2007, AMR announced that it was conducting a review of its strategic assets.The purpose of the review is to determine whether there exists the potential for unlocking additional stockholder value with respect to one or more of AMR’s strategic assets through some type of separation transaction.For further information regarding the strategic asset review, see Item 1A.Risk Factors. AMR announced on November 28, 2007 that it plans to divest AMR Eagle (American Eagle Airlines, Inc., and Executive Airlines, Inc.), its wholly-owned regional carrier. American Eagle Airlines, Inc. feeds American Airlines hubs throughout North America, and its affiliate, Executive Airlines, Inc. carries the American Eagle name throughout the Bahamas and the Caribbean from bases in Miami and San Juan, Puerto Rico. AMR believes that the divestiture of AMR Eagle will enable American to focus on its mainline business, while ensuring American’s continued access to cost-competitive regional feed. Once the two airlines are separated, it is expected that, subject to market considerations, AMR Eagle will perform flying on behalf of American pursuant to an air services agreement under which AMR Eagle will continue to provide American with regional flying of a scope and quality comparable to that provided prior to the separation and on terms that reflect the current market for those services. AMR continues to evaluate the form of the divestiture, which may include a spin-off to AMR shareholders, a sale to a third party, or some other form of separation from AMR. AMR expects to complete the divestiture in 2008; however, the completion of any transaction and its timing will depend on a number of factors, including general economic, industry and financial market conditions, as well as the ultimate form of the divestiture.The impact on American of the divestiture of AMR Eagle is not currently quantifiable due to these uncertainties and the potential restructuring of assets, liabilities and the capacity purchase agreement between American and AMR Eagle. Competition Domestic Air TransportationThe domestic airline industry is fiercely competitive.Currently, any U.S. air carrier deemed fit by the U.S.
